             Case 2:18-cr-00174-RAJ Document 437 Filed 04/19/21 Page 1 of 2




 1                                                           The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8
                                        AT SEATTLE
 9
         UNITED STATES OF AMERICA,                       NO. CR18-174 RAJ
10
                              Plaintiff,
11                                                     ORDER GRANTING MOTION TO
                         v.                            SEAL EXHIBIT A TO
12
                                                       GOVERNMENT’S RESPONSE TO
13                                                     MOTION FOR MODIFICATION OR
         JULIAN ZAMORA GARCIA,
                                                       REDUCTION IN SENTENCE
14
                                                       PURSUANT TO 18 U.S.C. § 3852(c)(2)
                              Defendant.
15                                                     AND AMENDMENT 782
16
17          This matter has come before the Court on the motion to seal Exhibit A to
18 Government’s Response to Motion for Modification or Reduction in Sentence Pursuant to
19 18 U.S.C. § 3582(c)(2) and Amendment 782. The Court has reviewed the motion and
20 records in this case and finds there are compelling reasons to permit the filing under seal
21 of the Exhibit A to Government’s Response to Motion for Modification or Reduction in
22 Sentence Pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 782, due to the sensitive
23 information contained therein.
24 ///
25 ///
26 ///
27 ///
28 ///
     ORDER GRANTING MOTION TO SEAL - 1                                   UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Zamora Garcia, CR18-174 RAJ
                                                                          SEATTLE, WASHINGTON 98101
                                                                                206) 553-7970
             Case 2:18-cr-00174-RAJ Document 437 Filed 04/19/21 Page 2 of 2




1          IT IS HEREBY ORDERED that the Government’s Motion to Seal (Dkt. # 435) is
2 GRANTED. Exhibit A to Government’s Response to Motion for Modification or
3 Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(2) and Amendment 782 be filed
4 under seal.
5          DATED this 19th day of April, 2021.
6
7                                                   A
8                                                   The Honorable Richard A. Jones
9                                                   United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING MOTION TO SEAL - 2                                UNITED STATES ATTORNEY
                                                                     700 STEWART STREET, SUITE 5220
     United States v. Zamora Garcia, CR18-174 RAJ
                                                                       SEATTLE, WASHINGTON 98101
                                                                             206) 553-7970
